DETAILED ACTION
Amendments made December 28, 2020 have been entered.
Claims 1, 3-5, 7-9, and 11-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objections to the drawings, specifically the objections due to reference character “22” or “32” as both used to designate “the layer” on specification page 6 has been withdrawn in light of applicant’s amendments made December 28, 2020.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: The term “Hollow product” is defined in the instant specification page 3 lines 29-32 to mean any product formed by a shell having a generic concave formation, whether closed or open.
The term “held mechanically” would be understood in view of the disclosure to mean not part of a machine, but rather, an interlocking feature of the product, such as a frictional force or coupling of the pieces.
The term “chocolate surrogate” would be understood in view of the remarks filed March 9, 2020 to mean a product which evokes the properties of chocolate but which may have alternative ingredients to those which country standards require in chocolates by definition.

The rejection of claims 1, 3, 4, 7, 9, and 11-13 under 35 U.S.C. 102(a)(1) as anticipated by Kagami et al (JP 60-98947 abstract and drawings only) has been withdrawn in light of applicant’s amendments made December 28, 2020 which require a further hollow body which is coupled with the first hollow body to form a closed shell.

	The rejection of claims 1, 3, 4, 7, 9, and 13 under 35 U.S.C. 102(a)(1) as anticipated by Hunter (US 1,649,308) has been withdrawn in light of applicant’s amendments made December 28, 2020 which require a further hollow body which is coupled with the first hollow body to form a closed shell.
	The rejection of claims 8 and 12 under 35 U.S.C. 103 as obvious over Hunter (US 1,649,308) has been withdrawn in light of applicant’s amendments made December 28, 2020 which require a further hollow body which is coupled with the first hollow body to form a closed shell.

Claims 1, 3, 4, 7, 9, 12, and 13 are rejected under 35 U.S.C.102(a)(1) as anticipated by Janette (“Easter Chocolate Crème Eggs” March 22, 2015 https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20).
Regarding claims 1, 4, and 7, Janette teaches a confectionary product by teaching chocolate creme Easter eggs (title).  Janette teaches the product comprises: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling (title, pictures pages 2, 6, 7, and 9, page 3 paragraphs 2 and 3, pages 5, 7, and 8 all, and instructions page 10).  It is noted that before the coupled shells of Janette are cut open, a closed shell hollow body is present as an intermediate product.  
Regarding the relationship between the first and second material on the first hollow body, the teachings of the prior art encompass the claimed relationship for the reasons discussed below:

    PNG
    media_image1.png
    341
    678
    media_image1.png
    Greyscale


The chocolate material of Janette which is pipped or drizzled onto the mold is considered a first material as claimed, wherein said first material defines an outer surface, is part of the first outer layer, and contains openings (the mold space in between the drizzles/pipping) that allow a second layer to emerge on the outer surface to form a decorative outlet.  See Janette pages 2 and 5.
The material of Janette which is brushed in the mold over the chocolate drizzle/pipping and within the space in between the chocolate drizzle/pipping to form a smooth surface is considered the second material which together with the first material defines an outer surface, is set internally on the first material, is present on the outer surface of the product within the opening of the first material and in a corresponding profile or mutual fit shape to the opening of the first material, is different from said first material, produces an edible decorative element, totally coats the inner side of the first layer fully at a position away from said opening, i.e. at a location behind the first material or chocolate drizzle/pipping, wherein at any location of said outer surface, not within said opening, a part of the first layer is positioned over a part of the second layer, such that the first and second layer are in contact.  See Janette, pages 5, 7, and 10.
Regarding claim 3, the structure and relationship of the first and second material of Janette is referred to as discussed above.  It is further noted that as Janette teaches the drizzled chocolate product creates a smooth surface, and shows in the pictures that the exposed portion of the second material on the surface, and the first material form a 
Regarding claim 9, the structure and relationship of the first and second material of Janette is referred to as discussed above.  The term “held mechanically” would be understood in view of the disclosure to mean not part of a machine, but rather, an interlocking feature of the product, such as a frictional force or coupling of the pieces.  As the second material within the opening of the first material of Janette is formed by layering the chocolate of the second material on the first material, and within the opening of the first material, the second material would be held mechanically from inside via the second layer that rests against the inner side of the first layer.
Regarding claim 12, the structure and relationship of the first and second material of Janette is referred to as discussed above.  As the second chocolate material of Janette fills in the spaces of the first material, and forms an even coating across the inner layer of the shell (page 5), the thickness of the second layer in the portion within the opening would be greater than the thickness of the part of the second layer away from said opening.  
Regarding claim 13, the structure and relationship of the first and second material of Janette is referred to as discussed above.  As the first drizzle/pipped material of Janette has a right side and a left side (the two edges within the opening), the first layer defines a first and second surface which is in contact with the second layer.

Claim 5 is rejected under 35 U.S.C.103 as obvious over Janette (“Easter Chocolate Crème Eggs” March 22, 2015 https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20), further in view of LaBau (“Brownie-Filled Chocolate Easter Eggs” April 18, 2015 https://www.ohnuts.com/blog/brownie-chocolate-easter-eggs/ pages 1-11).
As discussed above, Janette teaches a confectionary product comprising: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling, wherein the chocolate shell has a first and second material, wherein the second material totally coats the inside of the first material. 
Janette is silent to the second layer as coating the inside of the first layer only partially as recited in claim 5.

Regarding the second layer as coating the inside of the first layer only partially as recited in claim 5, it would have been obvious to one of ordinary skill in the art for the pipped chocolate in the egg shell of Janette to include stripes as LaBau teaches that they were both easy and looked great.  It would have been further obvious for the stripes to be in a known design, including in an overlapping fashion as shown by LaBau as LaBau teaches that any design you like can be made.  In the design of LaBau, pages 2, 9, and 10, which contains criss crossed lines of two different colors of chocolate, and thus two different chocolates, a first material and a third material are placed in the mold, wherein the first set of lines applied is considered a first material, and the crossed, overlapping lines are considered a third material which cover a portion of the first material.  Thus, when the second chocolate material is filled on top of the piped chocolate, the second material or second layer only partially coats the inner side of the first material or first layer.   Therefore, the prior art makes obvious a second layer which coats the inner side of the first layer only partially as recited in claim 5.  

Claims 8 and 11 are rejected under 35 U.S.C.103 as obvious over Janette (“Easter Chocolate Crème Eggs” March 22, 2015 https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20), further in view of Bettina (“Homemade vegan 
As discussed above, Janette teaches a confectionary product comprising: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling, wherein the chocolate shell has a first and second material, wherein the second material totally coats the inside of the first material. 
Janette is silent to the second material as a chocolate surrogate or dried sugar syrup as recited in claim 8, and to a distinct filling provided within the hollow body as recited in claim 11.
Bettina teaches that ester recipes and sweet treats can be daunting, so to help out a refined sugar, vegan chocolate egg recipe is provided (page 1, paragraph 2).  Bettina teaches making vegan chocolate eggs from two shell halves, filled with peanut butter for a surprise filling (page 1 picture and title; and pages 2-3 recipe steps 4-9).  As Bettina teaches of a vegan chocolate formed from eggs, coconut oil, agave, and cacao powder (page 1, last paragraph), the chocolate of Bettina is considered a chocolate surrogate as claimed.
Regarding the second material as a chocolate surrogate or dried sugar syrup as recited in claim 8, it would have been obvious to use vegan chocolate, i.e. a surrogate chocolate, in the egg of Janette, as Bettina teaches that vegan chocolate, i.e. a surrogate chocolate, is refined and helps parents overcome the daunting sweet treat prospects of Easter.  As both are chocolate type materials that were used for molding one of ordinary skill in the art would have a reasonable expectation of success.
Regarding a distinct filling provided within the hollow body as recited in claim 11, as discussed above Janette teaches of a chocolate shell with a filling.  Janette teaches that the cream filling, which would be a filling distinct from the second layer, is added to the eggs after they are cut open, and thus do not form a closed shell (page 8).  However, Bettina teaches that the filling can be placed within the chocolate shell before the shell halves are combined to form the egg (page 1 picture and page 4 all).  It would have been obvious to one of ordinary skill in the art to place the distinct filling within the shell before the closed shell was formed, as was shown by Bettina for common sense reasons, such as to allow the egg to be fully formed and storable.  The Examiner takes official notice that a chocolate shell would be harder and less sticky than the marshmallow cream filling of Janette.  Thus, forming a filled shell, wherein the 

Alternatively, claim 11 is rejected under 35 U.S.C.103 as obvious over Janette (“Easter Chocolate Crème Eggs” March 22, 2015 https://culinaryginger.com/easter-chocolate-creme-eggs/ pages 1-20), further in view of Temple (“How to Make Hollow Chocolate Confetti Eggs” pages March 27, 2013 pages 1-11).
As discussed above, Janette teaches a confectionary product comprising: a first hollow body and a further hollow body coupled to said first hollow body, together forming a closed shell by teaching that the product is an egg made from two chocolate shells which has internal space for filling, wherein the chocolate shell has a first and second material, wherein the second material totally coats the inside of the first material. 
Janette is silent to a distinct filling provided within the hollow body as recited in claim 11.
Temple teaches that it was fun to take hollow chocolate eggs, break them open, fill them with candy, glue them back together using melted chocolate, and reopen the eggs by cracking them (pages 3-10 all).
Regarding a distinct filling provided within the hollow body as recited in claim 11, as discussed above Janette teaches of a chocolate shell with a filling.  Janette teaches that the cream filling, which would be a filling distinct from the second layer, is added to the eggs after they are cut open, and thus do not form a closed shell (page 8).  It would have been obvious to one of ordinary skill in the art to reseal the chocolate egg of Janette with chocolate “glue” in order to create a hollow egg that was fun to break open in view of Temple.  

Response to Arguments
Applicant’s arguments filed December 28, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that applicant has amended the claims to include the limitations of claim 6, which were previously encompassed by Whetstone (EP 0951835 A2), in combination with the limitation that the second material is edible which was not previously claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791